Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      Civil Case Number: ______________________________

  Demetrius Harris,
                         Plaintiff

  vs.

  Helen J. Marberry and
  Federal Bureau of Prisons, Assistant Warden,
  prison captain John Doe and/or Jane Doe,
  warden John Doe and/or Jane Doe,
  official John Doe and/or Jane Doe,
  Correctional Officer John Doe and/or Jane Doe,
  prison Guard John Doe and Inmate John Doe.

                         Defendants

  ___________________________________________________/

                                             COMPLAINT


  NOW COMES, Plaintiffs, Demetrius Harris through the undersigned counsel, whom most
  respectfully states, allege, and pray:




                                     JURISDICTION AND VENUE

  1. This Honorable Court has exclusive jurisdiction pursuant to 28 U.S.C. § 1346(b) since this
  section grants exclusive jurisdiction to federal district courts over tort claims against the United
  States Government. This civil action or Tort claim against United States Government can be
  pursued due to the government’s partially renounced sovereign immunity under the Federal Tort
  Claims Act. This court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
  28 U.S.C. § 1367.


  2. This lawsuit also asserts claims for relief for violations of constitutional rights under the Eighth
  Amendment of the Federal Constitution deliberate indifference, among other relevant actions,
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 2 of 17




  cruel omissions that generate a legitimate cause of action under color of said constitutional
  amendment and under 42 U.S.C. § 1983 (Bivens vs. Six Unknown Named Agents of the Federal
  Bureau of Narcotics, 91 Sup. Ct. 1999, 403 U.S.388) and for violations of Florida law. This Court
  has original jurisdiction over Plaintiff’s federal claims arising under the federal Constitution and
  its laws pursuant to 28 U.S.C. § 1331. This Court has subject matter jurisdiction over this action
  pursuant to 28 U.S.C. § 1332 (a)(1), since there is diversity of citizenship between the parties, and
  the matter in controversy exceeds $75,000, exclusive of interest and cost.


  3. Venue lies properly in this United States District Court for the Southern District of Florida,
  because when the controversy is found in a civil action on a tort claim against the United States,
  the civil action may be brought in the judicial district where the plaintiff resides, or wherein the
  act or omission complained occurred. In the case in point, the events that gave rise to the present
  claim ultimately occurred in the Miami, Florida, thus complying with provision 28 U.S.C. §
  1402(b).




                                       DEMAND TRIAL BY JURY

  4. Plaintiff expressly demands that all causes of action addressed in the present complaint be
  subject to a trial by jury demand.




                                           THE PARTIES

  5. Mr. Demetrius Harris, hereinafter Mr. Harris, is of legal age, businessman, and a resident of
  Miami, Florida.




  6. BUREAU OF PRISONS, Codefendant hereinafter, defendant is part of the United States’
  Department of Justice. Defendant may be served by serving the Regional Counsel. Bureau of
  Prisons, under the direction the Attorney General, is responsible, for providing safe keeping, care,
  subsistence and protection for all persons convicted of offenses against the United States.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 3 of 17




  7. Prison warden Helen J. Marberry, Codefendant hereinafter, is of legal age, upon information
  and belief, resides in the United States. Warden Helen J. Marberry is a Correctional Institution
  Administrator, responsible for exercising control and supervision of all aspects of the institution’s
  function including, but not limited, the security, protection, and safety of prisoners.




  8. John Doe, Codefendant hereinafter, is of legal age, and upon information and belief, resides in
  the United State. John Doe responsible for the safety, protection, and security of prisoners.


  9. Jane Doe, Codefendant hereinafter, is of legal age, and upon information and belief, resides in
  the United States. Jane Doe responsible for the safety, protection, and security of prisoners.


  10. Inmate Mr. John Doe, (“Codefendant Inmate” hereinafter), is of legal age, and upon
  information and belief, resides in Miami Dade County, Florida.


  11. The Plaintiff reserves the right expressly to seek leave to amend the verified complaint to
  include defendants whose identity and responsibility may be established during the course of
  discovery in the present case and or to correct the full identity of the above mentioned defendants.




                                   NATURE OF THE LAWSUIT

  12. This lawsuit is the outcome of the violation of the 42 U.S.C Sec. 1983 civil rights, under the
  VIII Amendment constitutional prohibition of cruel and unusual punishment and the negligence,
  deliberate indifference and intentional tort committed by the Codefendants, failing to protect Mr.
  Harris on April 15 of 2003, while under the custody, of the Federal Bureau of Prisons.


  13. As a proximate cause of the above mentioned violations or negligence, Mr. Harris suffered
  severe mutilations, on his face and body, emotional distress, and economic damages. Plaintiff has
  experienced and will continue to experience mental anguish, suffering, and deep consternation as
  a result of the horrifying intentional assault perpetrated against him. As a direct result of the
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 4 of 17




  foregoing, Mr. Harris has sustained permanent injuries to his body and has and will experience
  physical pain and emotional distress.


  14. Mr. Harris has incurred and will continue to incur on health care expenses for extensive
  corrective plastic surgery for his physical impairment.




                             FACTS COMMON TO CAUSES OF ACTION

  15. That Mr. Harris was sentenced to a custodial sentence in a federal prison camp.


  16. That Mr. Harris began to serve the above mentioned prison term and was transferred to the
  FDC in Miami Florida.


  17. That the FDC hereinafter is classified within the Federal Bureau of Prisons classification
  system as an administrative facility.


  18. That as such, said prison mixes inmates that have been incarcerated for petty offenses with
  inmates that have been imprisoned for violent criminal conduct, including but not limited to
  murder, homicide, organized crime, etc. Additionally, the federal Bureau of Prisons was aware,
  or should have been aware of the racial tensions that were escalating within the facility.


  19. That the Federal Government, specifically the Federal Bureau of Prisons, has a legal obligation
  to furnish each prison with the necessary security personnel and conditions to guarantee the basic
  security and safety of all inmates.


  20. That during the days leading to the beating of Mr. Harris and thereafter, the FDC in Miami,
  Florida failed to provide Mr. Harris with basic security and safety services as are required by law
  and federal regulations.




  21. That Defendants clearly, recklessly and egregiously disregarded their basic obligations and
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 5 of 17




  duties to take any and all necessary and mandatory precautions to guarantee Mr. Harris’s safety as
  is required by law and relevant regulations.




  22. That on or about the 7th day of January, 2016, at about 6:50 in the afternoon and in the interior
  of the FDC, Mr. Harris was intentionally assaulted by a group or Latino inmates, with the apparent
  intent to murder Mr. Harris. This assault stemmed from the racial tensions that had been allowed
  to escalate in the facility.


  23. That at the time of the intentional assault, in broad day light, Mr. Harris was playing with
  other inmates in the Recreation Yard.


  24. That the assailants, in the presence of other prisoner inmates, approached the above mentioned
  area where Mr. Harris was exercising.




  25. That the assailants then immediately and without warning, violently assaulted Mr. Harris and
  violently with the intention to kill or at a minimum to assault and cause permanent scars or
  disfigurement to Mr. Harris, stroke the Plaintiff in the face with his fist.


  26. The assailants’ intentional assault on Mr. Harris lasted several minutes, during which the
  assailants hit and/or stroked Mr. Harris in the face, chest, neck and other parts of the body.


  27. That when the above mentioned physical confrontation and exchange took place, other inmates
  that were present at the time, stood back and watched at a distance until the above exchange
  terminated, while other inmates observed the assault and what was actually occurring from a
  further distance


  28. That upon being assaulted by the assailants, Mr. Harris instantly began to bleed profusely in a
  hemorrhage like matter.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 6 of 17




  29. That Mr. Harris, after various minutes of physical confrontation defending himself from the
  intentional assault committed upon him by the assailants, was left unable to defend himself.


  30. Again we completed to state, that as a direct result of the assault committed on Mr. Harris by
  the assailants, Mr. Harris suffered a concussion, and a fractured jaw and skull.


  31. That as a direct result of the above, Mr. Harris has sustained permanent injuries to his face
  and body and has and will experience physical pain and emotional distress for the rest of his life.
  Mr. Harris has incurred and will continue to incur in health care related expenses for extensive
  corrective plastic surgery for his physical impairment as well as for his emotional distress.




                                      FIRST CAUSE OF ACTION

          Florida Vicarious Responsibility, Negligence Under Federal Tort Claims Act

  32. The allegations in paragraph 1 through 31 of this Verified Complaint are incorporated by
  reference, as if fully set forth herein.


  33. Under Florida law, a person who by wrongful act or omission causes damages to another
  through fault or negligence may be held liable for said acts or omissions. An employer incurs in
  vicarious responsibility when the wrongful act or omission is committed by his employee acting
  within the scope of his employment. Under the present set of facts, Codefendant Bureau of Prisons
  has incurred in vicarious responsibility as a consequence of the negligence by omission of
  Codefendant’s prison employees that were in charge of the custody and safety of Mr. Harris.


  34. The injuries and damages that Mr. Harris sustained and continues to sustain are the direct result
  of the omission or wrongful act or conditions by which the employees failed to:


  a. Take the preventive or protective measures necessary to deter the serious risk to the health which
  Mr. Harris was exposed; and
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 7 of 17




  b. The Officials, Counselors, guards or any one else who is responsible for the prisoners’ safety,
  did not take any preventive actions to protect Mr. Harris.




  35. Each one of these omissions or wrongful acts or conditions were negligent and were committed
  by one or more employees of the Federal Bureau of Prisons, who were acting in the course and
  scope of their employment.


  36. As a proximate cause of Codefendant Bureau of Prisons’ violations or negligence, Mr. Harris
  suffered severe mutilations on his face and body, emotional distress, and economic damages.


  37. As a direct result of the foregoing, Mr. Harris has sustained permanent injuries to his body and
  has and will experience physical pain and emotional distress.


  38. Mr. Harris has incurred and will continue to incur on health care expenses for his physical
  impairments.


  39. As a direct or proximate cause of Codefendant Bureau of Prisons’ negligence and reckless
  disregard for Mr. Harris’s safety, Mr. Harris has suffered economic and consequential damages,
  special damages, which include, but are not limited to, medical expenses, lost income, and lost
  future financial opportunities, among other damages.


  40. That this Court grants reasonable attorneys’ fees and costs and any other remedy, whether
  equitable or statutory, to compensate the above Plaintiff for Codefendant Bureau of Prisons’
  egregious conduct.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 8 of 17




                                   SECOND CAUSE OF ACTION

       Violations of Title 42 United States Code Sec. 1983 Due to Defendants’ Deliberate
    Indifference Failing to Protect Mr. Harris from an Obvious Substantial Risk of Serious
                                              Harm

                                             FIRST COUNT

  41. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  42. The Constitution gives inmates a right to be protected from assault by other inmates; this right
  is based on the Cruel and Unusual punishment Clause of the Eighth Amendment of the
  Constitution. Any person who under color of law violates this civil right is liable, In this failure to
  protect claim it must be proven that the Plaintiff was exposed to a substantial risk of serious harm
  and that the defendants, who’s duties were to protect the inmate, had knowledge of this risk but
  did not respond reasonably in order to protect the Plaintiff. This failure to respond reasonably
  under these circumstances, by defendants, constitutes a deliberate indifference or reckless
  disregard violation of the VIII Amendment Cruel and Unusual punishment clause. Ultimately it
  must be proven that the constitutional violation was the proximate cause of the injury sustained by
  the defendant.


  43. Codefendant prison warden Helen J. Marberry is a Correctional Institution Administrator at
  the Federal Detention Center, responsible for exercising control and supervision of all aspects of
  the institution’s function including, but not limited to, the security, protection, and safety of
  prisoners.


  44. Codefendant acted with deliberate indifference failing to protect Mr. Harris from obvious
  substantial risk of serious harm to his life or health.


  45. The FDC is classified as an Administrative Facility which houses prisoners of petty offenses
  with prisoners who have committed violent crimes such as murder, homicide and organized
  crimes. As such, the FDC Administrative Facility has a legal obligation to provide the necessary
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 9 of 17




  security and safety conditions to house such a diverse mix of prisoner population.


  46. In an Administrative facility such as FDC, which houses such a diverse prisoner population, it
  is common knowledge to the personnel responsible for the security and safety of the prisoners, that
  there exists a perennial substantial risk of serious harm among inmates, specially if unattended by
  its security personnel. For this reason, it must have been obvious to Codefendant the substantial
  risk that Mr. Harris faced.


  47. Despite Codefendant’s knowledge of Mr. Harris’s obvious need for protection, Codefendant
  failed to respond reasonably to the substantial risk of serious harm that Mr. Harris faced by not
  taking preventive or protective actions prior to the intentional assault. Codefendant’s failure to
  protect Mr. Harris, ultimately, caused Mr. Harris to suffer severe mutilations and emotional
  distress.


  48. Codefendant’s failure to take reasonable protective measures in response to a known risk, prior
  to the intentional assault and during the intentional assault, constituted an action of reckless
  disregard or deliberate indifference.


  49. As a result of Codefendant’s deliberate indifference to Mr. Harris’s safety at FDC, Mr. Harris’
  Eighth Amendment constitutional right, the prohibition to cruel and unusual punishment, was
  violated. This constitutional violation is the proximate cause of the injuries and emotional distress
  sustained and suffered by Mr. Harris.


  50. As a direct result of the foregoing, Mr. Harris has sustained permanent injuries to his body and
  has and will experience physical pain and emotional distress. Mr. Harris has incurred and will
  continue to incur on health care expenses for his physical impairments.


  51. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’s safety at FDC, Mr. Harris has suffered economic and consequential, severe emotional
  distress, special damages, which include, but are not limited to, medical expenses, lost income,
  and lost future financial opportunities, among other damages.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 10 of 17




  52. That Defendants, each and every one of them, are jointly and severely responsible for the
  damages suffered and that will be suffered to Plaintiff.


  53. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein..




                                           SECOND COUNT

  54. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  54. In addition to the above, Plaintiffs hereby requests that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant, In the present count, against prison assistant warden Helen J.
  Mayberry, who is a Correctional Administrator responsible for exercising control and supervision
  of various aspects of the Institution’s function, including, but not limited to, the security and safety
  of prisoners.


  55. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.


  56. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




                                            THIRD COUNT

  57. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 11 of 17




  if fully set forth herein.


  58. In addition to the above, Plaintiff’ hereby request that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant. In the present count, against prison Captain John Doe, who is the
  person responsible for all administrative matters in the FDC, including but not limited to prisoners
  security and safety.


  59. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’s safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.


  60. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




                                         FOURTH COUNT

  51. The allegations in paragraph 1 through 31of this Complaint are incorporated by reference, as
  if fully set forth herein.


  52. In addition to the above, Plaintiff hereby requests that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant, In the present count, against prison Lieutenant John Doe and/or
  Jane Doe, who is head of operations of FDC, responsible for all security matters including, but not
  limited, the supervision of guards of the FDC and prisoner security and safety.


  53. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 12 of 17




  54. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




                                          FIFTH COUNT

  55. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  56. In addition to the above, Plaintiff hereby requests that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant. In the present count, against prison warden John Doe and/or Jane
  Doe is a Correctional Institution Administrator, responsible for exercising control and supervision
  of all aspects of the institution’s function including, but not limited, the security and safety of
  prisoners.


  57. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.


  58. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




                                          SIXTH COUNT

  59. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  60. In addition to the above, Plaintiff hereby request that the pleadings 41 through 53 be also
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 13 of 17




  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant. In the present count, against prison Official John Doe and/or Jane
  Doe, who acted with deliberate indifference failing to protect Jose Harris’ from obvious serious
  risk.


  61. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.


  61. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein; in an amount not less than $500, 000.00.




                                         SEVENTH COUNT

  62. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  63. In addition to the above, Plaintiff hereby requests that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant. In the present count, against Correctional Officer, John Doe and/or
  Jane Doe, who is responsible for enforcing the rules and regulations governing the operation of a
  correctional institution including, but not limited, the confinement, safety, health and protection of
  inmates.


  64. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 14 of 17




  65. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




                                          EIGHTH COUNT

  66.. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  63. In addition to the above, Plaintiff hereby requests that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant. In the present count, against prison Guard John Doe and/or Jane
  Doe, who is responsible for the safety, protection and security of prisoners.


  64. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.


  65. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




                                           NINTH COUNT

  66. The allegations in paragraph 1 through 31 of this Complaint are incorporated by reference, as
  if fully set forth herein.


  67. In addition to the above, Plaintiff hereby request that the pleadings 41 through 53 be also
  incorporated by reference herein and applied in support of the merits of the Second Cause of Action
  against each named Defendant. In the present count, against John Doe and/or Jane Doe, who is
  responsible for the safety, protection, and security of prisoners.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 15 of 17




  68. As a direct or proximate cause of Codefendant’s negligence and reckless disregard for Mr.
  Harris’ safety at FDC, Mr. Harris has suffered economic and consequential damages; severe
  emotional distress; special damages, which include, but are not limited to, medical expenses; lost
  income; and lost future financial opportunities, among other damages.


  69. That this Court grants exemplary (punitive) damages against the codefendant, as to the cause
  of action alleged herein.




  WHEREFORE, in view of the above, Plaintiffs requests that this Honorable Court enter judgment
  in favor of Plaintiff and thereby provide and order the following: ON THE FIRST CLAIM OF
  RELIEF IN THE COMPLAINT FOR FLORIDA VICARIOUS RESPONSIBILITY,
  NEGLIGENCE UNDER FEDERAL TORT CLAIMS ACT:


  A. Plaintiff Mr. Harris seeks from Codefendant Bureau of Prisons, as a direct result of Codefendant
  Bureau of Prison’s vicarious responsibility and negligence, economic and consequential damages;
  severe                        emotional                       distress                      estima
  special damages, which include, but are not limited to, medical expenses, lost income, and lost
  future financial opportunities.


  B. That this Court grants reasonable attorneys’ fees and costs and any other remedy, whether
  equitable or statutory, to compensate the above Plaintiffs for Codefendant Bureau of Prisons’
  egregious conduct.




     ON THE SECOND CLAIM OF RELIEF FORVIOLATIONS OF TITLE 42 UNITED
  STATES CODE SEC. 1983 DUE TO CODEFENDANTS DELIBERATE INDIFFERENCE
   FAILING TO PROTECT JOSE HARRIS’S FROM OBVIOUS SUBSTANTIAL RISK IN
                              THE FIRST THROUGH NINTH COUNT:

  A. Plaintiff Mr. Harris seeks from each individual Codefendant, as a direct result of Defendants’
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 16 of 17




  deliberate indifference failing to protect Plaintiff from obvious and substantial risk, prison warden
  Helen J. Marberry, assistant warden, prison captain John Doe and/or Jane Doe, warden John Doe
  and/or Jane Doe, official John Doe and/or Jane Doe, Correctional Officer John Doe and/or Jane
  Doe, prison Guard John Doe and/or Jane Doe, John Doe and/or Jane Doe, economic and
  consequential damages; severe emotional distress; special damages, which include, but are not
  limited to, medical expenses; lost income and lost future financial opportunities, among other
  damages.




  B. That Defendants, each and every one of them, are jointly and severely responsible for the
  damages suffered and that will be suffered to Plaintiff.


  C. That this Court grants exemplary or punitive damages against the individual Defendants as to
  the cause of action alleged herein.


  D. That this Court grants Attorneys’ fees and costs and any other remedy, whether equitable or
  statutory, against Defendants as to the causes of action alleged under the constitution and laws of
  the United States and the laws of the State of Florida.


  MOREOVER, Plaintiff respectfully request that this Court grant whatever remedies said party is
  entitled to receive, whether equitable or statutory in nature. That this Court grant any other remedy,
  whether statutory or equitable, that Plaintiffs may be entitled to receive under the present factual
  scenario.


                                    DEMAND FOR JUDGMENT

         WHEREFORE, Plaintiff demands a jury trial of this action, and further demands
  judgment against Defendant for general damages, and for such other and further relief, in law or
  in equity, to which Plaintiff may be justly entitled.


                                                 Respectfully submitted,
                                                 JOSPEH W. GIBSON, P.A.
Case 1:19-cv-22891-FAM Document 1 Entered on FLSD Docket 07/12/2019 Page 17 of 17




                                           /s/ Joseph W. Gibson
                                     By:
                                     Joseph W. Gibson, Esq.
                                     Attorney for Plaintiff
                                     Florida Bar Number: 0344494
                                     19 West Flagler Street, Ste. 417
                                     Miami, FL 33130
                                     Telephone: (305) 377.2525
                                     E-Mail: joseph_gibson@bellsouth.net
                                     Secondary E-Mail: info@jobsonlaw.com
